

113 HR 3436 IH: To require the Director of the National Security Agency and the Inspector General of the National Security Agency to be appointed by the President, by and with the advice and consent of the Senate, and for other purposes.
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3436IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Sanford (for himself, Mr. Broun of Georgia, Mr. Mulvaney, Mr. Grayson, Mr. Bentivolio, Mr. Rice of South Carolina, Ms. Norton, Mr. Massie, Mr. Amash, Mr. Gowdy, Mr. Sensenbrenner, Mr. Duncan of South Carolina, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select), and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Director of the National Security Agency and the Inspector General of the National Security Agency to be appointed by the President, by and with the advice and consent of the Senate, and for other purposes.1.Director of the National Security Agency(a)EstablishmentThe National Security Agency Act of 1959 (50 U.S.C. 3601 et seq.) is amended—(1)by striking section 3;(2)by redesignating section 2 as section 3; and(3)by inserting before section 3 (as so redesignated) the following new section:2.There is a Director of the National Security Agency, who shall be appointed by the President, by and with the advice and consent of the Senate, who shall serve as the head of the National Security Agency..(b)Transition ruleAn individual serving as Director of the National Security Agency on the date of the enactment of this Act may continue so serving until the President makes an appointment under section 2 of the National Security Agency Act of 1959, as amended by subsection (a) of this section.2.Inspector General of the National Security Agency(a)EstablishmentThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in section 8G(a)(2), by striking the National Security Agency,; and(2)in section 12—(A)in paragraph (1), by inserting the National Security Agency, after the Federal Emergency Management Agency,; and(B)in paragraph (2), by inserting the National Security Agency, after the National Aeronautics and Space Administration,.(b)Transition ruleAn individual serving as Inspector General of the National Security Agency on the date of the enactment of this Act pursuant to an appointment made under section 8G of the Inspector General Act of 1978 (5 U.S.C. App.)—(1)may continue so serving until the President makes an appointment under section 3(a) of such Act with respect to the National Security Agency consistent with the amendments made by subsection (a); and(2)shall, while serving under paragraph (1), remain subject to the provisions of section 8G of such Act that, immediately before the date of the enactment of this Act, applied with respect to the Inspector General of the National Security Agency and suffer no reduction in pay.